                                                                     USDCSDNY
UNITED STATES DISTRICT COURT                                         DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                        ELECTRO NI CALLY FILED
---------------------------------------------------------------x
DANA GROTTANO, N.D., A.R. and D.M.,
                                                                     DOC#:           z
                                                                     DATE FILED: 1-7, 'P)ZO
                                                                                      ,
individually and on behalf of all others similarly
situated,

                                   Plaintiffs,
                                                                       15-CV-9242 (RMB)
                          - against -
                                                                             ORDER
THE CITY OF NEW YORK, THE CITY OF
NEW YORK DEPARTMENT OF CORRECTION :
COMMISSIONER JOSEPH PONTE,
CORRECTION OFFICER YOLANDA CAPERS,
CAPTAIN ERICA MAYWEATHER,
CORRECTION OFFICER THOMASENA
GRAHAM and JOHN and JANE DOE
CORRECTION OFFICERS 1-25,

                                   Defendants.
---------------------------------------------------------------x
        The "fairness hearing" in this matter previously scheduled for Thursday, February 6,

2020 at 12:30 pm is postponed.

        The new hearing date will be published as soon as it is available and will likely be in late

May or June 2020.


Dated: New York, New York
       February 6, 2020
                                                       ?..J.~A.&....,
                                                              RICHARD M. BERMAN
                                                                    U.S.D.J.




                                                         1
